Citation Nr: 0703962	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-13 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased disability rating for 
onychomycosis of the bilateral feet, currently rated 30 
percent disabling.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 
percent for status post left ankle sprain.

4.  Entitlement to an increased disability rating for status 
post right ankle burn, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to October 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the veteran appeared for a video conference 
hearing before the undersigned Veterans Law Judge.  At that 
time, the veteran's representative alleged that she had not 
been afforded an opportunity to review the veteran's claims 
file prior to the hearing.  A motion was granted to postpone 
the hearing to allow the representative an opportunity to 
review the claims file, and to then reschedule the hearing.  
It appears that a remand of the case to the RO is the only 
avenue available to ensure that the veteran is afforded 
informed representation in connection with his appeal. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran's 
representative, an opportunity to review 
the claims file in preparation for a Board 
videoconference hearing. 

2.  The veteran should then be rescheduled 
for a Board videoconference hearing.  
After the hearing is conducted, or in the 
event the veteran cancels the hearing or 
fails to report, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



